Little, J.,
dissenting. The only point of difference between a majority of the court and myself rests on the construction of the bill of indictment. Further than this I do not dissent from any proposition of law announced by my brethren. The statute on which the bill of indictment was based declares that if any person shall, “by persuasion and promises of marriage or other false and fraudulent means, seduce a virtuous unmarried female,” etc., he shall be punished by imprisonment and labor in the penitentiary. The offense is complete if one seduces such a female by persuasion and promises of marriage, and it is also made out if such seduction is accomplished by false and fraudulent means other than by persuasion and prom*156ises of marriage. The bill of indictment contains but one count. That charges the defendant with having seduced Emma Oliver “by persuasion and promises of marriage and by other false and fraudulent means.” I understand, from the reasoning of my brethren, that if the words “and by other false and fraudulént means” were left out of this charge, the indictment would be good. While the additional words do not, of course, add any force to the charge that the female was seduced by persuasion and promises of marriage, certainly they do not take anything away from the effect of the charge made in the words of the statute. They qualify them in no way, and by the words in the bill of indictment a charge is distinctly made that the female was seduced by persuasion and promises of marriage. The added words were not used for the purpose of charging that the defendant accomplished the seduction by other means than by persuasion and promises of marriage. If they stood alone, the indictment would not be good, because the means charged to be false and fraudulent are not set out. But I know of no reason, in law or logic, why, when an offense is charged in the words of the statute, additional words which do not qualify them, nor in themselves set out an offense, would render the charge, as made, illegal. It is, therefore,'my opinion that the demurrer was properly overruled by the trial judge, and that the verdict should not be set aside.